Case 7:19-cv-00380-MFU-RSB Document 38-1 Filed 10/21/20 Page 1 of 28 Pageid#: 563




                         EXHIBIT 1
Case 7:19-cv-00380-MFU-RSB Document 38-1 Filed 10/21/20 Page 2 of 28 Pageid#: 564

                                                                             Neil P, Daugherty
                                                                             Certified Fire Investigator
                                                                             License #11-2602




                                                             P. O. BOX 67 TROUTVILLE, VA 24175
                                                            (540) 966-3705 FAX: (540) 966-3591



                                       March 12, 2020

  Mark D. Loftis, Esquire
  WOODS ROGERS, Attorneys at Law
  10 South Jefferson St., Suite.1400
  Roanoke, VA 24011
  LOFTIS@woodsrogers.com


  Matter:           American Electric Power / Electro Finishing Inc.
  Client:          American Electric Power
  Claim #:          C20180395220
  Date of Loss:    June 3, 2018 at 3:29 p.m.
  Loss Location:    2817 West Lee Highway
                   Rural Retreat, VA 24368
  Case #:           7 :19-cv-380
  A.R.C. #:        1811056-C


  Dear Mr. Loftis:

  The assignment was received on November 30, 2018, from Risk Manager, Lee Ross with
  American Electric Power. Specific instructions were to conduct an origin and cause
  investigation of this loss. The site investigation was conducted on December 19, 2018.
  The systematic approach was used to assemble evidence sufficient to render an opinion
  using the scientific method of data collection to eliminate expectation [NFPA 921 4.3.9]
  and conformation bias [NFPA 921 4.3.10].



  INVESTIGATIVE SUMMARY

  After reviewing John Moore’s abbreviated (interim dated 6/15/18) report (which states
  that it is “not an expert witness disclosure”), and full report (dated 2/11/20), along with my
  review and analysis of the other information set forth below, it is my opinion that:

  ◊ The area of origin for this fire is in the SW rear of the shop.

                                            -1-
Case 7:19-cv-00380-MFU-RSB Document 38-1 Filed 10/21/20 Page 3 of 28 Pageid#: 565




  ◊ The cause of this fire is undetermined (because, as detailed below, I was unable to
  conduct an independent investigation because the fire site had been cleared and razed
  and no evidence was preserved, and the information provided by Mr. Moore in his report
  is inadequate for me to form a scientifically-valid opinion as to the cause of the fire).

  ◊ A review of the supplied information confirmed these opinions.

  ◊ There was no field evidence collected and therefore none was available to inspect,
  examine or test.

  ◊ Mr. Moore’s report states conclusions that are mutually contradictory, and fails to
  address numerous facts that are inconsistent with the stated conclusions.

  ◊ This report will focus primarily on John Moore’s report (dated 6/15/18), (20)
  photographs, CV, interview and full report (dated 2/11/20).



  REVIEWED MATERIAL

  The following is a list of supplied information, but may not be a complete list of sources
  used to render this opinion:

  ● EFI Global Report (abbreviated) with (20) photographs
  ● EFI Global CV of John “Roc “ Moore
  ● (135) Color Photographs (initially reviewed on Mr. Moore’s laptop at the scene, then
  later produced along with his full report) taken by John Moore (pages #43-#177)
  ● American Electric Power “Outage & Usage Flow Chart”
  ● Wythe County CAD Report
  ● American Electric Power Energy Delivery 2014 - (2) sections
  ● Letter of Agreement
  ● Plaintiff’s Answers & Objections to Defendant’s Interrogatories
  ● Plaintiff’s Responses & Objections to Defendant’s First Request for Production of
  Documents
  ● Defendants Answers & Objections to Plaintiff’s Interrogatories
  ● Defendant’s Responses & Objections to Plaintiff’s first Request for Production of
  Documents
  ● NFPA 921 (2017 Edition)
  ● Report Enclosures:
       1. (8) Color Photographs of the razed/cleared fire scene
                                          -2-
Case 7:19-cv-00380-MFU-RSB Document 38-1 Filed 10/21/20 Page 4 of 28 Pageid#: 566




        2. Rural Retreat Vol. Fire Dept. Report (dated 6/3/18)
        3. Business Card of John “Roc” Moore
  • EFI Global Report (full) dated (2/11/20) with (16) Photographs
  • EFI Global Diagram
  • Final Report Enclosures:
        1. Site plan showing photo location as indicated in NFPA 921 (2017 Edition).4.2(a)
        2. Photo Explanation Sheet


  SUBJECTS

   1.    Daugherty, Neil P. -IAAI-C.F.I., A.R.C. Investigations, Inc. (AEP).
   2.    Evans, Dave -Fire Chief, Rural Retreat Vol. Fire Dept.
   3.    Moore, John “Roc” -CFEI, (NAFI), EFI Global.
   4.    Fortuner, Keith -Crew Supervisor, American Electric Power.


  COMPLEX

  The complex was a multi-occupancy commercial structure (apartment, office, & shop)
  occupied by the owner. According to photographs and information provided by the owner,
  the structure was of wood framed construction with an exterior covering of wood siding.
  The approximately 34 yr. old, single-level structure was supported by a concrete/slab
  foundation encompassing the main level and was sheltered beneath a joist/trussed roof
  assembly covered with metal. The structure housed (4) rooms with (1) bath; there was no
  basement or garage.

  The structure, located in a business community of Rural Retreat, in Wythe County, VA,
  appeared in a moderately-kept condition before the fire based on photographs. It faced
  a graveled driveway and in the rear was a yard extending to another commercial building.
  There were no indications of recent repairs or renovations. There was no evidence at the
  scene to indicate the property was for sale. Based on photographs the housekeeping
  appeared “cluttered” before this loss occurred. There are structures located within
  approximately 25 ft. There is no exposure fire damage to the adjacent dwellings or
  properties.

  The Rural Retreat Vol. Fire Department, located within approximately (2) miles, provides
  the fire protection for this district. The electricity, provided by Appalachian Power
  Company d/b/a American Electric Power, was in service before the loss. The propane gas
  was provided by the owner. The early-warning detection-devices (smoke detectors) were
  not located in the shop area. TCS Security monitored the (1) smoke detector located in
  the office.
                                            -3-
Case 7:19-cv-00380-MFU-RSB Document 38-1 Filed 10/21/20 Page 5 of 28 Pageid#: 567




  SITE EXAMINATION

  The site examination was conducted on December 19, 2018, at 9:45 a.m. The
  photographs were taken along with the completion of the field report. John Moore was
  present during this examination and interview. There was no care or control of this loss
  site nor its evidence. The site had been completely razed/cleared (spoiliated) prior to this
  examination. These alterations adversely affected my ability to determine origin and
  cause.

  The scene was open/unsecured upon my arrival.

  The interior inspection was not possible because no appliances, furnishings, inventory or
  equipment normally found in an occupied business were present. Mr. Moore confirmed
  to me that he had not preserved any evidence from the fire scene.

  I did not locate any evidence of the structure at this site. However, the remaining
  American Electric Power equipment was photographed and documented.

  The burn patterns, level of burning, fire travel, and the degree of destruction could not
  be established at this loss site because the site had been completely razed/cleared and
  no evidence remained.

  The structure’s electrical system including the exterior meter base, mast, and triplex
  overhead service drop located in the rear of the complex was destroyed during the
  razing/clearing of the loss site. The structure’s electrical system was not eliminated as a
  possible ignition source (branch circuits, sub-panels, & appliances were totally
  molested/destroyed).

  There were no remains of the natural/propane gas lines, vessels, or heaters at the site.

  EVIDENCE

  There was no evidence to examine, collect, secure or test at this loss site.


  INVESTIGATION

  The fire was reported on Sunday, June 3, 2018, at approximately 3:29 p.m. A neighbor
  discovered this fire and reported it to the Wythe County Emergency Operations Center.

  The Rural Retreat Vol. Fire Dept. via their paging system received the alarm. The first
  arriving fire department personnel observed smoke & fire showing from the rear & roof
                                          -4-
Case 7:19-cv-00380-MFU-RSB Document 38-1 Filed 10/21/20 Page 6 of 28 Pageid#: 568




  of the structure. The wind speed was moderate from the SW. The building was
  open/unsecured upon their arrival requiring no forced entry into the structure through its
  entrances. The fire ground commander in charge of the incident, Fire Chief, Dave Evans,
  did not request an investigator to determine the origin and cause of this fire. The fire was
  concentrated to the rear shop area and was easily extinguished.

  *The NFPA 921 (2017 Edition) “Guide for Fire and Explosion Investigations” is the
  recognized treatise throughout the industry that Fire Investigators follow during their
  complete site examination and reporting, and I attempted to follow that methodology to
  the extent it was possible to do so.

  I went to the loss site on December 19, 2018 and met with John Moore. The site had
  been completely razed (cleared) and the vacant lot was photographed. Mr. Moore
  allowed me to glance through (135) photographs he had taken (he pulled these
  photographs up on his laptop computer and flipped through them, but did not provide
  me with copies at that time). Mr. Moore advised that there was no “evidence collected
  or secured from this site”. He said that he did not know who supplied the natural/propane
  gas to this loss site. He did not know the length of the Triplex service drop between the
  point of attachment and the utility pole. He related that no arc mapping was conducted
  during his 1st visit to the site and that no EFI electrical engineer (readily available within
  EFI) was requested to evaluate this scene.

  *NFPA 921 (2017 Edition) Chapter (4) Basic Methodology addresses the fire investigator’s
  review/examination of the incident site. There is no reporting format in this document,
  however, it states in Section 4.4.3.3 “The use of previously collected data from a properly
  documented scene can be used successfully in an analysis of the incident to reach valid
  conclusions through the appropriate use of the scientific method.” I therefore attempted
  to determine whether I could reach scientifically valid conclusions based on the site
  documentation available to me.

  I reviewed John Moore’s interim report (dated 6/15/2018) and concluded that the
  scientific method set forth in NFPA921 (2017 Edition) was not followed or used. There
  are no facts set out to support the opinions contained in the report. Mr. Moore also
  failed to consider and rule out alternative causes, or to test his hypotheses in any way.
  In fact, based on my review, the limited number of photographs submitted as a part of
  his interim report totally disprove Mr. Moore’s untested hypothesis.

  The investigation revealed that it was approximately 1.5 hours from the time the fire
  started until the American Electric Power service drop was de-energized. Had the service
  drop been in contact with the metal roof so that it was arcing/popping & burning for this
  length of time, the entire length of the service drop would have been consumed
  (carbonized) and the aluminum roof melted beneath the conductors. Mr. Moore’s own
  photographs show that this was not the case, nor does his report analyze or explain how

                                           -5-
Case 7:19-cv-00380-MFU-RSB Document 38-1 Filed 10/21/20 Page 7 of 28 Pageid#: 569




  the electrical conductor could have been arcing and burning against the roof for this
  length of time without consuming itself.

  The photographs of the load center clearly show electrical activity above and within
  service entrance panel. This could not happen (arc mapping) if the failure was within the
  Triplex service drop on the roof, as hypothesized by Mr. Moore.

  An interview with Keith Fortuner (AEP Crew Supervisor), was conducted at the AEP
  service center. He stated that when he arrived at the loss site, the fire was already
  extinguished. There were firefighters on the roof; he advised them to get away from the
  service drop (for safety reasons) as it was still energized. He related that both the Fire
  Chief and business owner stated that the fire started from sparks from an overheated
  buffer.

  A telephone interview was conducted with Fire Chief, David Evans on December 28,
  2018. He advised that he did not see/hear any arcing or popping coming from the roof
  during his investigative walk around the building (when he arrived). He advised that the
  fire started from sparks from an overheated buffer. Also, he would e-mail the fire report
  with these stated findings. (He subsequently provided a copy of the report, which is
  attached.)

  A review of John “Roc” Moore’s CV revealed that he has little to no fire investigative
  experience in a Fire Marshal’s Division. He has no “in-service” training within the past (4)
  years. He has not testified/qualified as an expert witness in any federal/state courts or
  depositions. The EFI Global report and business card has no license number which is
  required by the VA Department of Criminal Justice Services.

  Mr. Moore’s report fails to address or analyze the most likely alternative cause of the
  fire, and contains no information or analysis that contradicts or rules out the cause stated
  by the Fire Department and the witness interviews. Indeed, under the methodology set
  out in NFPA 921 Mr. Moore was required to consider other potential ignition sources and
  rule them out. [NFPA 921 4.3 Use of Scientific Method] He was also required to test his
  hypothesis. [NFPA 921 4.3.6] There is no indication in his report that he did either.


  EFI GLOBAL FULL REPORT REVIEW -(2/11/2020)

  Summary of Conclusions –

  I will testify that the evidence I have been able to review is consistent with the electrical
  service drop having failed late into this fire loss and as a result (not a cause) of this fire.
  Photographs, witness statements, time frame, and the local Fire Department’s report all
  support this conclusion.

                                            -6-
Case 7:19-cv-00380-MFU-RSB Document 38-1 Filed 10/21/20 Page 8 of 28 Pageid#: 570




  There are only (4) “Classifications of Fire Cause” listed in NFPA 921 (2017 Edition) and
  they are as follows:
  20.1.1 Accidental
  20.1.2 Natural
  20.1.3 Incendiary
  20.1.4 Undetermined

  None of these are mentioned in John Moore’s report.

  *NFPA 921 (2017 Edition -Section 19.6.5.2) “Ignition Source vs Fire Cause.”
  The investigator should remember that the cause of a fire is defined as “The
  circumstances, conditions, or agencies that bring together a fuel, ignition source and
  oxidizer (such as air or oxygen) resulting in a fire or combustion explosion.” The
  identification of an ignition source and a 1st fuel is not sufficient to determine a cause.
  Determining a fire cause and ignition sequence requires that any proposed hypothesis
  include consideration of the relationship between the competency of the ignition source
  and 1st fuel ignited. The investigator should determine if the proposed ignition source is
  a competent ignition source for the proposed 1st fuel ignited.

  There are (2) origins identified in John Moore’s report that are not indicated on his
  diagram; only an area of origin of approximately 45 sq. ft. He listed structural components
  and combustible items as the 1st fuel ignited. ◊The obvious question is: What structural
  components and What combustible items? Then he states, “the actual mechanism of
  electrical failure was not determined”.

  ◊Mr. Moore has made assumptions, in the field and in his reports, of electrical issues,
  of which he has little to no education, training, or experience. I have detailed and
  discussed those assumptions, along with Mr. Moore’s failure to follow the procedures of
  NFPA 921 (2017 Edition), below. (The headings correspond to the heading section where
  the statement is contained in Mr. Moore’s report.)


  Background -

  “Mr. Tim Litz was working on buffing a gun action on one of the buffing machines and
  set the action aside to let cool.” Yet Mr. Moore did not photograph the gun action so there
  is no way to determine color (for temperature) or its location in the shop (nearby
  combustibles). (*NFPA 921 (2017 Edition -Section 12.3.5.1) “Responsibility.”) This
  potential source -which the responding fire department determined to be the cause of
  the fire- was not eliminated in Mr. Moore’s report.



                                          -7-
Case 7:19-cv-00380-MFU-RSB Document 38-1 Filed 10/21/20 Page 9 of 28 Pageid#: 571




  Procedures -

     •   “Potential sources of ignition on the interior and exterior West side of the shop
         were evaluated”.
     •   The report does not explain what these “potential sources of ignition” were, nor is
         it possible to make any determination from the photographs provided.

   On December 28, 2018, a joint scene exam was attempted with Neil Daugherty (A.R.C.
   Investigations). However, “the building had been razed by the insured and was not
   available to be evaluated”.

  *NFPA 921 (2017 Edition -Section 12.3.5) “Spoliation of Evidence.”
  Spoliation of evidence refers to the loss, destruction, or material alteration of an object
  or document that is evidence or potential evidence in a legal proceeding by one who has
  the responsibility for its preservation. Spoliation of evidence may occur when the
  movement, change, or destruction of evidence, or the alteration of the scene significantly
  impairs the opportunity of other interested parties to obtain the same evidentiary value
  from the evidence, as did any prior investigator.

  *NFPA 921 (2017 Edition -Section 12.3.5.1) “Responsibility.”
  It is the responsibility of the investigator (or anyone who handles or examines evidence)
  to avoid spoliation of evidence, and the scope of that responsibility varies according to
  such factors as the investigator’s jurisdiction, whether he or she is a public official or
  private sector investigator, whether criminal conduct is indicated, and applicable laws and
  regulations.

  Data Collection -

  “The front of the structure was referenced to face North (Figure #1)”. This photograph
  depicts less than 50% of the front of the structure.

  “The electrical load center and electrical distribution panel were positioned on the interior
  South wall of the shop with an additional sub-panel located in the central West wall of
  the shop.” ◊The electrical load center and electrical distribution panel are in fact one and
  the same.

  “The exterior survey revealed extensive damage to the electrical service drop on the roof
  above the South side of the shop area, which was not consistent with exposure interior
  fire event (Photos 2,3).” ◊These photos, in fact, show minimal damage to the triplex in
  several locations and the damage is consistent with the fire ventilation through the rear
  of the building intensified by the “3 mph. wind” from the West.

                                           -8-
Case 7:19-cv-00380-MFU-RSB Document 38-1 Filed 10/21/20 Page 10 of 28 Pageid#: 572




   “The fire vented to the exterior of the structure through the roof and the SW corner of
   the shop.” ◊This is where the most extensive damage is to the roof system, but the
   photographs do not show any “venting” or movement through the exterior of the
   structure.

   “The electrical service drop was located on the roof approximately 6 ft. to the North and
   not in the ventilation pathway of the fire (Photo #4).” ◊This is contradicted by the wind
   direction during the post flash-over stage (open/free burning) of the fire.

   “The most extensive thermal damage was noted on the West wall of the shop just above
   the electrical sub-panel progressing in a southern direction toward the SW corner.” ◊The
   area of origin (approximately 45 sq. ft.) identified by Mr. Moore does not include the
   sub-panel.

   “The loss of mass to the interior wood siding material near the ceiling level in this area
   provided clear directional patterns of fire movement from the west wall to the roof and
   exterior southwest corner of the shop (Photo #6).” ◊ This photo (#6) clearly indicates
   fire travel is not from the roof downwards and is from the Southwest corner (outside the
   area of origin on his diagram).

   Evidence -

   “No evidence was retained during this investigation.” Spoliation/Responsibility
   (previously mentioned).

   Weather Information -

   “The temperature was 85⁰ and humidity 52%. Weather conditions did not appear to be
   a factor in this incident.” ◊Mr. Moore did not consider the 3 mph. wind from the West
   pushing the venting fire and thermal column parallel to the triplex drop (within 6 ft.)
   during the open/free-burning stage of this fire.

   Fire Official’s Report -

   “Rural Retreat Fire Chief, David Evens determined the fire to be the result of sparks from
   operating equipment and was classified as accidental in nature.” ◊This has not been
   disputed or rebutted in Mr. Moore’s report. In fact, based on his report, it does not
   appear that Mr. Moore even considered this potential cause. His report does not describe
   any examination of the involved equipment, or point to any facts that would rule out the
   cause identified by the fire department.

   Analysis -

                                          -9-
Case 7:19-cv-00380-MFU-RSB Document 38-1 Filed 10/21/20 Page 11 of 28 Pageid#: 573




   “As fire develops, the production of heat and smoke create various fire effects, including
   mass loss, charring, deformation, lines of demarcation, arc sites on the electrical wiring,
   and many others.” ◊Mr. Moore stated, at the site, that no electrical arc mapping was
   conducted, and he did not request an electrical engineer to complete an examination.
   Without preforming arc mapping, there is no basis for Mr. Moore to conclude that
   sparking from the service drop contacting the metal roof could have caused this fire (as
   opposed to the service drop having melted from the conducted/radiant heat from the fire
   within the building and then contacting the metal roof while still energized).

   *NFPA 921 (2017 Edition -Section 9.11.7) “ARC Mapping Procedure.”
   Section 9.11.7.2, “An electrical engineer is not required to perform arc mapping. Arc
   mapping is fundamentally pattern recognition, which fire investigators routinely perform
   in other areas of fire investigation.”

   “There were several isolated areas of complete consumption of the wood slat roofing
   material with thermal damage to the standing seam metal panels that directly correspond
   to arc fault separation points of the electrical service drop (Photos #7-9).” ◊These photos
   in fact clearly show minimal charring in these areas to the slatted sheathing with no
   complete consumption.

   “The most severe thermal damage to the metal roof surface due to intense electrical
   activity from an arcing event involving the electrical service drop was directly above the
   location where the fixed structural wiring circuit supplying the electrical sub-panel on the
   West wall of the shop was located and has been identified as the area of origin (Photo
   #10).” ◊The most severe thermal damage to the metal roof surface is in fact in the SW
   corner of the shop. Mr. Moore’s photo (page #168) clearly shows the most extensive
   damage to the metal roof is remote from the triplex.

   Fire Cause Analysis -

   “1. Unspecified failure involving the electrical sub-panel.
    2. Arcing event involving the electrical service drop on the roof.
    3. Unspecified failure involving the fixed structural wiring circuit supplying the electrical
   sub-panel.”

   ◊The word (statements #1 & #3), “Unspecified” is the same as Undetermined in the
   thesaurus. The arcing event (statement #2) was the result of arcing through char. As
   noted above, the electrical service drop was still energized when American Electric
   Power’s servicer arrived on the scene approximately -1.5 hours- after the fire began. Had
   the service drop been in contact with the metal roof so that it was arcing/popping and
   burning for this length of time, the entire length of the service drop would have been
   consumed (carbonized) and the aluminum roof melted beneath the conductors. The fact

                                            - 10 -
Case 7:19-cv-00380-MFU-RSB Document 38-1 Filed 10/21/20 Page 12 of 28 Pageid#: 574




   that sections of the service drop were still present on the roof strongly indicates that the
   fire (or heat from the fire) eventually caused the triplex to sag, droop, and expand
   touching the metal roof and its screws, then arced in several small areas burning through
   the conductor.

   *NFPA 921 (2017 Edition -Section 9.10.3) “Arcing through a Carbonized Path due to
   Thermal Means (Arcing through Char).”
   Insulation on conductors, when exposed to direct flame or radiant heat, maybe charred
   before being melted. The char is conductive enough to allow sporadic arcing through the
   char. The arcing can leave surface melting at spots or can melt through the conductor,
   depending on the duration and repetition of the arcing. There often will be multiple points
   of arcing. Several inches of the conductor can be destroyed, either by melting or severing
   of several small segments.

   “There was clear evidence noted on the standing seam metal roof panels of previous
   contact between the insulated electrical service drop and the metal seams of the roof
   panels (photo #14).” ◊This shiny area on the roof seam is a result of the (2) low voltage
   utility circuits (phone/computer cables) rubbing the smoke off the seam post fire. Notably,
   the referenced photo is not the electrical service drop, but lines belonging to other
   utilities. The photographed “rub marks” did not occur from the electrical service drop.

   “After the service line came in contact with metal roof, the following electrical ignition
   scenarios may have ensued:

      •   “The main overcurrent breaker appeared to have exploded, and intense electrical
          activity was noted on the remaining electrical components in the top section of the
          panel (Photos #12-13). Due to the lack of available material for inspection a
          conclusive analysis of the main over-current breaker was not possible.” ◊The main
          over-current device would have been located in the load center remote from the
          sub-panel. These photographs clearly show that the sub-panel cover had no
          unused openings for a main breaker. A closer review of these photos clearly show
          the aluminum conductors mounted to the bus bar in the sub-panel. There was
          never a main over-current breaker in this panel. Additionally, Mr. Moore’s use of
          the phrase “may have ensued” demonstrates that he is engaging in speculation
          unsupported by any evidence.

      •   “There is clear evidence of arcing activity on the mounting screws for the standing
          seam metal roof panels (Photo #15).” ◊This is a result of (Arcing through char)
          as explained above.



                                           - 11 -
Case 7:19-cv-00380-MFU-RSB Document 38-1 Filed 10/21/20 Page 13 of 28 Pageid#: 575




      •     “Severe arc damage was noted on the mounted screws and metal surface on the
           central South side of the roof in the area between the apartment & shop of the
           building (Photo #16).” ◊This is a result of (Arcing through char) as explained
           above.

      •    “The circuit was incomplete and melted, preventing a conclusive analysis as to the
           method of failure”. ◊This means that Mr. Moore cannot make a determination.


    “There was no evidence of discarded smoking material, candles, multiple points of origin,
   irregularly shaped burn patterns, trailers, or any other evidence of the use of ignitable
   liquids in the causation or acceleration of this fire.” ◊Mr. Moore has indicated throughout
   his report multiple origins and (1) of the ignition sources, so he has not eliminated
   multiple points of origin. As to “irregular shaped burn patterns & trailers and the use of
   ignitable liquids”, these could not be eliminated because he did not excavate, clear,
   overhaul the floor or sift any debris.


   CONCLUSION

   The area of origin for this fire is in the SW corner of the shop; as outlined in NFPA 921:
   Chapter 6 “Fire Patterns” and Chapter 18 “Origin Determination”. The following facts
   support this opinion:

          1. The burn patterns (page #51).
          2. The level of burning (page #70, #136, #137)
          3. The depth of burning (page #104).
          4. The fire travel patterns (page #46, #168).
          5. The concentrated fire damage (page #167).


   The cause of this fire is undetermined; as outlined in NFPA 921: Chapter 19 “Fire Cause
   Determination” and Chapter 20 “Classification of Fire Cause”. The following facts support
   this opinion:

          1. Burn patterns did not establish a point of origin (in the report).
          2. Could not identify an ignition source (in the report).
          3. Could not eliminate the natural/propane gas equipment.
          4. Could not eliminate structure’s electrical equipment/components/appliances.

                                             - 12 -
Case 7:19-cv-00380-MFU-RSB Document 38-1 Filed 10/21/20 Page 14 of 28 Pageid#: 576




        5. Could not eliminate the structure’s multiple heating appliances.
        6. The elimination of AEP’s electrical service equipment as a potential cause.
        7. All witness statements indicate that the fire originated from the buffer.
        8. Time frame -1.5 hours from origination to the de-energized service drop.
        9. Inconsistencies throughout Mr. Moore’s 1st report.
      10. Owners interview:
          1) Mr. Litz did not see/hear arcing/popping coming from the roof.
            2) Mr. Litz did not mention any dimming/brightening of lights in warehouse.
           3) Mr. Litz thought sparks from the buffer caused this fire and reported this
         to the fire department personnel and to the American Electric Power servicer.


      11. Fire Chief’s interview:
            1) Dave Evans stated sparks from an overheated equipment caused fire.
           2) Rural Retreat Volunteer Fire Department Report -sparks from overheated
         equipment caused fire.

     12. Inconsistencies throughout Mr. Moore’s 2nd (full) report:
          • The exaggeration of the exploding main over-current device in sub-panel.
          • Stating unqualified “electrical issues” throughout his report.
          • No points of origin identified or indicated on his diagram.
          • No ignition source identified or indicated on his diagram.


   The damage to the triplex drop occurred late into the progression of this fire. The expanse
   (length) of the triplex drop located above the roof is unknown. The ambient temperature
   85⁰, the flash-over fire beneath the metal roof, and the venting fire with its thermal
   column within 6 ft. of the triplex caused the triplex to expand, stretch and sag. This
   allowed the triplex drop to come within close proximity of the metal roof and its mounting
   screws causing arcs in multiple spots. The minimal damage to the metal roof and mostly
   undamaged remains of the triplex support this theory (page #168).



   COMPENSATION

   I am being compensated at my standard hourly rate of $130.00 for all of my work in
   this case.


                                           - 13 -
Case 7:19-cv-00380-MFU-RSB Document 38-1 Filed 10/21/20 Page 15 of 28 Pageid#: 577




   COMMENTS

   Instructions on this file have been completed; therefore, it is being placed in an inactive
   status. I do not anticipate any additional investigative activity; however, it can easily be
   reopened upon your request. If you have any questions, comments, or further
   instructions, please do not hesitate to contact me.




                                                       Troutville, Virginia
                                                       (540) 966-3705


   NPD/sgd




                                           - 14 -
Case 7:19-cv-00380-MFU-RSB Document 38-1 Filed 10/21/20 Page 16 of 28 Pageid#: 578
Case 7:19-cv-00380-MFU-RSB Document 38-1 Filed 10/21/20 Page 17 of 28 Pageid#: 579

   A.R.C.#1811056-C                                                            3-12-20

   Insured: AEP – ELECTRO FINISHING, INC.


   PHOTOGRAPH EXPLANATION SHEET

   The following (11) color photographs were taken by John Moore at the time of his
   examination to document observations. Nine of these photographs were not used in his
   report due to the fact that they dispute his findings. The photograph identification
   numbers used reference the pages from the pdf file provided to me, which contained
   Mr. Moore’s 42-page report (including Attachments) with his 135 photographs
   appended starting at page 43.

   51.   Exterior (rear) -most extensive damage at the SW corner of the shop.

   70.   Shop (rear) -most extensive damage & fire travel from SW corner.

   104. Shop (rear) -most extensive damage & deepest char in SW corner.

   115. Shop -no penetration for main breaker & low oxidation on panel cover.

   119. Shop -Aluminum conductors attached to buss bar (no main breaker).

   125. Shop -Heaviest oxidation in base of panel (consistent w/pre-fire moisture).

   136. Exterior (rear) -Most extensive damage to roof system (sheathing/joist/siding).

   137. Exterior (rear) -Aluminum conductor remains in SW corner of the shop.

   146. Roof -Numerous burn patterns (between slatted sheathing) remote from triplex.

   167. Roof (SW corner of the shop) -Left to right fire travel on (4x4) studding,
        heaviest charring & oxidation on left side of (4x4) studding, & pitting with metal
        transfer on nail.

   168. Roof -Most severe intense heat damage to metal roofing remote from triplex.
Case 7:19-cv-00380-MFU-RSB Document 38-1 Filed 10/21/20 Page 18 of 28 Pageid#: 580
Case 7:19-cv-00380-MFU-RSB Document 38-1 Filed 10/21/20 Page 19 of 28 Pageid#: 581
Case 7:19-cv-00380-MFU-RSB Document 38-1 Filed 10/21/20 Page 20 of 28 Pageid#: 582
Case 7:19-cv-00380-MFU-RSB Document 38-1 Filed 10/21/20 Page 21 of 28 Pageid#: 583
Case 7:19-cv-00380-MFU-RSB Document 38-1 Filed 10/21/20 Page 22 of 28 Pageid#: 584
Case 7:19-cv-00380-MFU-RSB Document 38-1 Filed 10/21/20 Page 23 of 28 Pageid#: 585
Case 7:19-cv-00380-MFU-RSB Document 38-1 Filed 10/21/20 Page 24 of 28 Pageid#: 586
Case 7:19-cv-00380-MFU-RSB Document 38-1 Filed 10/21/20 Page 25 of 28 Pageid#: 587
Case 7:19-cv-00380-MFU-RSB Document 38-1 Filed 10/21/20 Page 26 of 28 Pageid#: 588
Case 7:19-cv-00380-MFU-RSB Document 38-1 Filed 10/21/20 Page 27 of 28 Pageid#: 589
Case 7:19-cv-00380-MFU-RSB Document 38-1 Filed 10/21/20 Page 28 of 28 Pageid#: 590
